J-A29040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHANE DAVID RISJAN                         :
                                               :
                       Appellant               :   No. 33 MDA 2020

          Appeal from the Judgment of Sentence Entered June 29, 2009
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0000410-2008


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED DECEMBER 30, 2020

        Appellant, Shane David Risjan, appeals from the judgment of sentence

of 10 to 20 years’ imprisonment imposed by the Court of Common Pleas of

Dauphin County (trial court) for the offenses of involuntary deviate sexual

intercourse (IDSI) with a child, indecent assault, indecent exposure, and

corruption of the morals of a minor.1 For the reasons set forth below, we

vacate Appellant’s sentence and remand for resentencing.

        This case arises out of a single incident that occurred at a motel

swimming pool in Hershey, Pennsylvania in 2008.2 Trial Court Opinion at 3-


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. §§ 3123(b), 3126 (a)(7), 3127(a), and 6301(a)(1), respectively.
2Since the only issue in this appeal concerns the legality of the mandatory
minimum sentence that was imposed, we do not address the facts of the case.
J-A29040-20


7. Appellant was convicted by a jury of the above offenses on March 11, 2009.

On June 29, 2009, the trial court sentenced Appellant to 10 to 20 years’

imprisonment for the IDSI conviction, in accordance with the mandatory

minimum sentence required by 18 Pa.C.S. § 9718(a)(1), (d) (in effect January

1, 2007 to August 17, 2014), and imposed concurrent sentences of 9 months

to 2 years for indecent assault, 3 months to 2 years for indecent exposure,

and 9 months to 2 years for corruption of the morals of a minor.          N.T.

Sentencing at 17-18.

        Appellant’s trial counsel did not file any post-sentence motion or

appeal, despite the fact that he remained as counsel of record well beyond the

expiration of the appeal deadline and knew that Appellant wanted to appeal.

Risjan v. Wetzel, 2019 WL 3146207 at *2, *22-*23 (M.D.Pa. July 15, 2019).

In 2012 and 2015, Appellant filed Post Conviction Relief Act (PCRA)3 petitions,

which were dismissed as untimely. Commonwealth v. Risjan, No. 1152 MDA

2014, unpublished memorandum at 3, 7-8 (Pa. Super. filed July 28, 2015);

Risjan v. Wetzel, 2019 WL 3146207 at *7-*8, *10-*12. In 2015, Appellant

also filed a petition for habeas corpus in the United States District Court for

the Middle District of Pennsylvania. Risjan v. Wetzel, 2019 WL 3146207 at

*9. On July 15, 2019, that court granted the petition for habeas corpus and

ordered that Appellant’s appeal rights be reinstated nunc pro tunc. Id. at


____________________________________________


3   42 Pa.C.S. §§ 9541–9546.


                                           -2-
J-A29040-20


*34-*36. The Commonwealth, in accordance with the federal court’s order,

filed a motion to reinstate Appellant’s post-sentence and direct appeal rights,

and the trial court ordered Appellant’s post-sentence and direct appeal rights

reinstated nunc pro tunc.

        Following this order, Appellant filed a post-sentence motion asserting

claims concerning sufficiency of the evidence and weight of the evidence, a

claim that a statement that he gave should have been suppressed because he

was not given Miranda4 warnings, and several claims of ineffective assistance

of trial counsel.     On December 4, 2019, the trial court entered an order

denying Appellant’s post-sentence motion. Trial Court Order, 12/4/19. The

trial court concluded that the evidence at trial was sufficient to support the

verdict, that the verdict was not against the weight of the evidence, and that

Miranda warnings were not required because Appellant was not in custody

when he gave the statement. Trial Court Opinion at 8-14. The trial court held

that Appellant’s claims of ineffective assistance of counsel must be deferred

to PCRA review under Commonwealth v. Holmes, 79 A.3d 562 (Pa. 2013)

and did not reach the merits of those claims. Trial Court Opinion at 15.

        On January 2, 2020, Appellant timely filed the instant appeal. In this

appeal, Appellant presents only one issue:

        Where appellant was sentenced to a mandatory minimum
        sentence based upon a statute that is unconstitutional under


____________________________________________


4   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -3-
J-A29040-20


      Alleyne v. United States, 570 U.S. 99 (2013), should the
      sentence be vacated?

Appellant’s Brief at 2. Although Appellant did not raise this issue in the trial

court until he filed his Pa.R.A.P. 1925(b) statement, it is properly before us

because   it   is   a   challenge   to   the   legality   of   Appellant’s   sentence.

Commonwealth v. Barnes, 151 A.3d 121, 124, 127 (Pa. 2016);

Commonwealth v. Ranger, 196 A.3d 237, 241 & n.5 (Pa. Super. 2018);

Commonwealth v. Golson, 189 A.3d 994, 1000 (Pa. Super. 2018). A claim

that a sentence is illegal is not subject to waiver and may be raised for the

first time on appeal. Barnes, 151 A.3d at 124, 127; Ranger, 196 A.3d at

241 & n.5; Golson, 189 A.3d at 1000.

      Appellant argues that his sentence must be vacated because he was

sentenced to a mandatory minimum sentence that is unconstitutional under

the United States Supreme Court’s decision in Alleyne and our Supreme

Court’s decision in Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016). The

trial court, in its Rule 1925 opinion, agreed that Appellant’s mandatory

minimum sentence was unconstitutional and requested that sentence be

vacated and that this case be remanded for resentencing. Trial Court Opinion

at 16. The Commonwealth has also advised the Court that it “agrees that the

Appellant's mandatory minimum sentence should be vacated, and the case

remanded to the trial court for resentencing.” Commonwealth Letter in Lieu

of Brief. We likewise conclude that Appellant’s mandatory minimum sentence

is unconstitutional under Wolfe and must be vacated.

                                         -4-
J-A29040-20


      At both the time of the crime in 2008 and the time that Appellant was

convicted and sentenced in 2009, Section 9718 of the Crimes Code provided

that a minimum sentence of 10 years’ imprisonment must be imposed for an

IDSI conviction based on a finding by the trial judge by a preponderance of

the evidence. 18 Pa.C.S. § 9718(a)(1), (c), (d) (in effect January 1, 2007 to

August 17, 2014).       The trial court sentenced Appellant to 10 to 20 years’

imprisonment based on that statutory mandatory minimum. N.T. Sentencing

at 2-3, 17-18.

      In 2013, the United States Supreme Court held in Alleyne that the Sixth

Amendment to the United States Constitution requires that any fact that

requires imposition of a higher minimum sentence for a crime must be treated

as an element of the offense, submitted to the jury, and found beyond a

reasonable doubt. 570 U.S. at 102, 111-17. In 2016, our Supreme Court

held in Wolfe that the mandatory minimum sentence for IDSI required by

Section 9718(a)(1) of the Crimes Code between 2007 and 2014 is

unconstitutional under Alleyne. 140 A.3d at 653, 660-63. Appellant’s IDSI

sentence, imposed under that statute, is thus plainly unconstitutional under

Wolfe.

      Alleyne and Wolfe do not apply retroactively to cases on collateral

review of a mandatory minimum sentence where the defendant had exhausted

his   direct   appeal    rights   before   Alleyne   was   decided   in   2013.

Commonwealth v. Washington, 142 A.3d 810, 820 (Pa. 2016). Appellant’s


                                       -5-
J-A29040-20


sentence, however, is on direct appeal here, not on collateral review. Alleyne

and its progeny apply to cases that are on direct appeal after Alleyne was

decided, even if the trial and sentencing occurred long before Alleyne and the

appeal was allowed nunc pro tunc years after the defendant was sentenced.

Ranger, 196 A.3d at 238-40 (Alleyne applied to defendant who was

convicted and sentenced in 2011, more than two years before Alleyne was

decided, and who had no pending appeal at that time, where his direct appeal

rights were restored in 2015 after Alleyne). The Supreme Court’s ruling in

Wolfe that the Section 9718(a)(1)’s mandatory minimum sentence for IDSI

is unconstitutional therefore applies to Appellant’s case and requires that his

10-to-20-year IDSI sentence be vacated.

      Because    Appellant’s   mandatory     minimum     IDSI    sentence    is

unconstitutional, we vacate Appellant’s sentence of 10 to 20 years’

imprisonment and remand this case to the trial court for resentencing.

      Judgment of sentence vacated.        Case remanded for resentencing.

Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2020



                                     -6-